Citation Nr: 0426001	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from December 1965 to June 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO which 
denied a claim incorrectly characterized at the RO as service 
connection for PTSD, although, significantly, a July 1999 
supplemental statement of the case (SSOC) noted that the 
claim had been denied in a prior appeal.  The veteran's 
representative raised the RO's mischaracterization in 
correspondence at the Board in April 2003, recharacterizing 
the issue on appeal as whether new and material evidence has 
been submitted to reopen a claim of service connection for 
PTSD.  In a May 2003 decision, the Board reopened the issue 
of service connection for entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, and 
remanded that matter to the RO for additional development of 
the record and adjudicative action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he developed a psychiatric disorder 
during service.  

In a decision promulgated in March 1986, the Board found that 
the veteran suffered from a lifelong personality disorder 
with anxiety as one of its manifestations.  The Board noted 
that while on active duty, the veteran was treated for 
psychiatric symptomatology diagnosed as a schizoid 
personality.  The Board concluded that an acquired  
psychiatric disorder (for VA compensation purposes) was not 
incurred in or aggravated by active service.  In this regard, 
the Board noted that personality disorders, like mental 
deficiencies and congenital or developmental defects, are not 
"diseases or injuries" within the meaning of applicable VA 
statutes and regulations.  38 C.F.R. § 3.303(c).

Since that time, the veteran has maintained that he developed 
anxiety and depression during service, and developed PTSD as 
a result of stressful experiences during service in the 
Republic of Vietnam.  

In a decision promulgated in May 2003, the Board determined 
that new and material evidence had been submitted sufficient 
to reopen the claim of service connection for an acquired 
psychiatric disorder, to include PTSD.  In particular, the 
Board pointed to a February 1989 VA examination report that 
showed a diagnosis of chronic undifferentiated schizophrenia 
with paranoid ideations, depression and anxiety.

The Board indicated that this evidence tended to show, for 
the first time, that the veteran appeared to have a 
psychiatric diagnosis (other than a personality disorder) for 
which service connection may be considered.  In other words, 
the Board explained that the February 1989 VA diagnosis of 
chronic undifferentiated schizophrenia with paranoid 
ideations, depression and anxiety, provided new information - 
a diagnosis of first impression, and one for which service 
connection could be considered.  

In light of the new and material evidence presented to reopen 
the claim of service connection for an acquired psychiatric 
disorder, the Board remanded the issue for further 
development and adjudication.  

Specifically, the Board instructed the RO to afford the 
veteran a VA examination in light of the contrasting medical 
diagnoses of record.  That is, the service medical records 
which tend to show that the veteran had a "life-long" 
psychiatric personality disorder, as compared to the February 
1989 diagnosis of chronic undifferentiated schizophrenia with 
paranoid ideations, depression and anxiety.  

The Board also noted that the United States Court of Appeals 
for Veterans Claims (Court) held that a breach in VA's duty 
to assist may exist when there are variously diagnosed 
psychiatric disorders, but none of the examinations fully 
described the degree of disability attributable to each.  
Waddell v. Brown, 5 Vet. App. 454 (1993).  The Board pointed 
out that in the instant matter on appeal, the Board may or 
may not be presented with multiple psychiatric disabilities.  

The Board also addressed another complicating aspect of the 
claim on appeal which remained to be considered at the RO.  
The Board pointed out that even if on current VA examination 
the veteran is still thought to have a personality disorder, 
a change in the law since the time of the March 1986 Board 
decision required additional medical opinion on VA 
psychiatric examination.  That is, service connection is 
permissible for an acquired psychiatric disorder where 
competent medical evidence indicates that such disorder is 
"superimposed" on the personality disorder and otherwise 
related to service. See Carpenter v. Brown, 8 Vet. App, 240, 
245 (1995); Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 
C.F.R. §§ 4.9, 4.127 (2003).  

The Board found that particularly worth noting in this case 
because even the examiner who diagnosed the schizoid 
personality disorder during service acknowledged that the 
veteran had had "difficulties adjusting to the military 
service ever since basic training," that the veteran had 
received several Article 15 military nonjudicial punishments 
during service, and that he had been psychiatrically 
hospitalized on two occasions, again, during service.  

Because competent medical evidence was still needed to 
support such a conclusion in order to warrant service 
connection, the case was remanded to the RO to afford the 
veteran a comprehensive psychiatric evaluation.  The Board 
specifically requested that the veteran undergo a VA 
psychiatric examination to determine the etiology of all 
current psychologic pathology, including schizophrenia, 
schizoid personality disorder, anxiety reaction, panic 
attacks, depression and anger.  The Board directed that the 
examiner must provide a statement as to the etiology of all 
current psychiatric pathology, with a statement of medical 
opinion as to whether it was at least as likely as not that 
any current psychiatric disorder was incurred in service or 
was otherwise related thereto.  If an acquired psychiatric 
disability was determined to have at least as likely as not 
been superimposed on a personality disorder during service or 
as a result of personality disorder, the examiner was to so 
state.  Finally, the Board directed that if more than one 
psychiatric disorder was diagnosed, the examiner was to make 
all appropriate distinctions, including distinguishing the 
symptomatology attributable to one from the other.  Finally, 
the Board directed that all examination findings should be 
accompanied by a complete rationale for all opinions 
expressed and conclusions reached.

The veteran was thereafter afforded a VA examination in June 
2004.  The examiner did indicate that he reviewed the claims 
file prior to the examination.  The examiner's assessment was 
that of major depressive disorder, recurrent with psychotic 
features.  The examiner opined that this diagnosis was not 
related to his military service.  The examiner also opined 
that the veteran did not meet the criteria for PTSD.  

Although the examiner indicated that he reviewed the 
veteran's claims file, the examiner did not opine as to the 
etiology of the veteran's psychiatric disorder(s) and did not 
determine if it was at least as likely as not that the 
veteran's psychiatric disorder is superimposed on a 
personality disorder.  In addition, the examiner did not 
address the February 1989 diagnosis of schizophrenia.  
Moreover, the examiner did not provide any rationale for his 
opinions.  

The Board finds, therefore, that the June 2004 VA examination 
is inadequate and that the RO therefore did not fully comply 
with the directives set forth in the May 2003 remand.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court has 
held that a remand by the Board imposes upon the Secretary of 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  The Court also noted that its holdings 
in that case are precedent to be followed in all cases 
presently in remand status.  Id.

In cases such as this, where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Accordingly, the case is remanded to the VBA AMC for the 
following action:

1.  Thereafter, the VBA AMC must notify 
the veteran as to the laws and 
regulations governing his appeal; must 
provide notice as to the type of evidence 
necessary to substantiate the claim; must 
provide notice of the veteran's 
responsibility to provide evidence, and 
to provide notice of the actions taken by 
VA; and must ask the veteran to submit 
all evidence in his possession that 
pertains to his claim.

2.  The VBA AMC should appropriately 
contact the veteran and request that he 
submit the names, addresses, and 
approximate dates of treatment of all VA 
and/or non- VA (private) care providers 
who have treated him for any psychiatric 
or neuropsychiatric disorder, including 
PTSD or a personality disorder, as well 
as any treatment for psychiatric 
symptomatology even without diagnosis, 
such as anxiety and anger, from June 1974 
to the present.

The VBA AMC should confirm that the 
veteran is in receipt of Supplemental 
Security Income (SSI), and not in receipt 
of Social Security Disability income.  

Thereafter, the VBA AMC should obtain 
copies of any additional VA and/or non-VA 
(private) records dated from June 1974 to 
the present--if not already of record, as 
identified by the veteran. As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.

3.  After associating all available 
pertinent records with the claims file, 
the VBA AMC should schedule the veteran 
to undergo VA psychiatric examination to 
determine the etiology of all current 
psychologic pathology, including 
schizophrenia, schizoid personality 
disorder, anxiety reaction, panic 
attacks, depression and anger.  The 
veteran's claims file must be made 
available to and be reviewed by the 
examiner in connection with the 
examination, with particular attention 
paid to the service medical records, 
February 1989 VA examination report, and 
June 2004 VA examination report.  All 
indicated tests and studies should be 
accomplished, to include psychological 
testing, and all pertinent clinical 
findings should be reported in detail.

The examiner must provide a statement as 
to the etiology of all current 
psychiatric pathology, with a statement 
of medical opinion as to whether it is at 
least as likely as not that any current 
psychiatric disorder was incurred in 
service or is otherwise related thereto.  
If an acquired psychiatric disability is 
determined to have at least as likely as 
not been superimposed on a personality 
disorder during service or as a result of 
a personality disorder, the examiner 
should so state.  Service medical records 
should be reviewed in making this 
determination.  If more than one 
psychiatric disorder is diagnosed, the 
examiner should make all appropriate 
distinctions, including distinguishing 
the symptomatology attributable to one 
from the other(s).

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to specific evidence of 
record, if necessary) should be set forth 
in a typewritten report.

4.  Thereafter, the VBA AMC should 
readjudicate the claim on appeal, 
identified as "Service connection for an 
acquired psychiatric disorder, variously 
diagnosed, to include post-traumatic 
stress disorder," in light of all of the 
pertinent evidence of record (to include 
that associated with the claims file on 
remand), and all applicable legal 
authority.

If the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case, which includes citation to the law 
and regulations for direct service 
connection and secondary service 
connection, and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  Evidence 
recently submitted and not previously 
considered must be reviewed and cited in 
the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


